Citation Nr: 1714553	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  12-10 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970.  

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge in August 2013.  A transcript of the hearing is of record.

In a July 2015 decision, the Board partially granted the Veteran's request for an initial rating in excess of 50 percent for his service-connected posttraumatic stress disorder (PTSD).  In that decision, the Board determined that an inferred claim for TDIU had not been raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  The parties filed a joint motion for partial remand (JMPR) in which they agreed that the issue of TDIU should be remanded to the Board for the Board to determine whether the issue has been reasonably raised by the record and, if so, whether the Veteran is entitled to a TDIU.  The Court granted the motion in August 2016 and remanded the issue of TDIU to the Board for action consistent with the terms of the JMR.  The Veteran did not appeal the Board's determinations regarding this rating for PTSD.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a claim for TDIU has been reasonably raised by the record.  While the Court's August 2016 decision placed the Veteran on notice that the issue of TDIU would be before the Board, the Board finds that a remand for additional development is necessary to ensure that the Veteran has ample opportunity to present evidence in favor of his claim.  Although the Veteran's attorney recently submitted a report for the Board to consider, the fact remains that the Veteran has never filed the formal TDIU claim on VA Form 21-8940, despite being asked to do so by the RO in 2011.  It is not entirely clear when the Veteran stopped working.  Although he generally states he stopped working full-time in 2004, he also reports engaging in some work activity through 2015 as a licensed contractor.  He has also reported "occasionally" supervising jobs for his son's construction company, but it is not known how frequently this occurred over the years or how much income he received.  It is not known, then, whether his part-time work activities since 2004 have provided him only marginal income.  The RO has not had an opportunity to consider a TDIU claim as part of this appeal.  Since it would be potentially prejudicial to him for the Board to proceed at this time, a remand is the most appropriate action.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with VCAA notice on how to substantiate his claim for TDIU and ask him to complete VA Form 21-8940.  He should submit his income information for each year for the years 2005 to the present, so VA can determine when he became unable to engage in gainful employment.

2. The RO should develop the TDIU claim as appropriate.

3. Then, adjudicate the TDIU claim, and, if it remains denied, provide the Veteran with a Supplemental Statement of the Case. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



